Title: From George Washington to Elisha Sheldon, 16 October 1782
From: Washington, George
To: Sheldon, Elisha


                  Sir
                     
                     Head Quarters 16th Octo. 1782
                  
                  I inclose to you the Paroles & Countersigns from this Day—to .
                  You will keep them sacredly to yourself untill they are delivered to your Corps—and when they are expired you will send to Head Quarters—& they will be continued for a further Time. I am &ca
                  
                     G.W.
                     
                  
               